United States Court of Appeals
                                 F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                            ____________
No. 10-5284                                                          September Term 2011
                                                                             1:07-cv-01756-RCL
                                                              Filed On: January 30, 2012
Sierra Club, et al.,

                  Appellees

         v.

Robert L. Van Antwerp, Lieutenant General,
U.S. Army Corp of Engineers, et al.,

                  Appellees

Sierra Properties I, LLC, et al.,

                  Appellants


------------------------------

Consolidated with 10-5297, 10-5345


         BEFORE:           Garland and Kavanaugh, Circuit Judges, and Williams, Senior
                           Circuit Judge

                                              ORDER

      Upon consideration of the government’s petition for limited rehearing and the
response thereto, it is

         ORDERED that the petition be granted. It is

        FURTHER ORDERED that the opinion issued November 29, 2011, be amended
as follows:

       (1) Slip Op., page 13, line 9, insert the following sentence before the sentence
beginning with the words “After issuing”: “The regulations create an exception to that
obligation where, as a result of informal consultation, the “Federal agency determines,
with the written concurrence of the Director [of the Fish and Wildlife Service], that the
proposed action is not likely to adversely affect any listed species or critical habitat.” Id.
at § 402.14(b).”; and
              United States Court of Appeals
                         F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                    ____________
No. 10-5284                                                  September Term 2011


    (2) Slip Op., page 13, last paragraph, line 2, delete the words “It requires” and
    insert in lieu thereof, “Subject to the exception noted above, it requires”.


                                     Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                 BY:      /s/
                                                          Jennifer M. Clark
                                                          Deputy Clerk




                                         Page 2